2021 WI 33

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP1742


COMPLETE TITLE:         Tavern League of Wisconsin, Inc., Sawyer County
                        Tavern League, Inc. and Flambeau Forest Inn LLC,
                                  Plaintiffs,
                             v.
                        Andrea Palm and Wisconsin Department of Health
                        Services,
                                  Defendants-Respondents-Petitioners,
                        Julia Lyons,
                                  Defendant-Respondent,
                        THE MIX UP, INC (D/B/A, MIKI JO'S MIX UP), Liz
                        Sieben, Pro-Life Wisconsin Education Task Force,
                        Inc., Pro-Life Wisconsin, Inc. and Dan Miller,
                                  Intervenors-Plaintiffs-Appellants.

                               ON BYPASS FROM THE COURT OF APPEALS

OPINION FILED:          April 14, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 17, 2020

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Sawyer
   JUDGE:               James C. Babler

JUSTICES:
ROGGENSACK, C.J., announced the mandate of the Court, and
delivered an opinion, in which ZIEGLER and REBECCA GRASSL
BRADLEY, JJ., joined. HAGEDORN, J., filed a concurring opinion.
ANN WALSH BRADLEY, J., filed a dissenting opinion, in which
DALLET and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   defendants-respondents-petitioners,   there   were
briefs filed by Colin A. Hector, Hannah S. Jurss, and Thomas C.
Bellavai, assistant attorneys general; with whom on the brief
was Joshua L. Kaul, attorney general. There was an oral argument
by Colin Hector.
    For     the     intervenors-plaintiffs-appellants,             there        were
briefs filed by Misha Tseytlin, Kevin M. LeRoy, and Troutman
Pepper   Hamilton    Sanders    LLP,   Chicago,      Illinois.     Also    on   the
briefs were Andrew M. Bath and Thomas More Society, Chicago,
Illinois;   as    well   as    Erick   Kaardal    and   Mohrman,       Kaardal     &
Erickson,   P.A.,    Minneapolis,      Minnesota.       There    was      an    oral
argument by Misha Tseytlin.


    An    amicus    curiae     brief   was   filed    by   Lucas    T.     Vebber,
Corydon J. Fish, and Wisconsin Manufacturers & Commerce, Inc.




                                       2
                                                                  2021 WI 33


                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2020AP1742
(L.C. No.   2020CV128)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Tavern League of Wisconsin, Inc., Sawyer County
Tavern League, Inc. and Flambeau Forest Inn
LLC,

            Plaintiffs,

      v.

Andrea Palm and Wisconsin Department of Health                 FILED
Services,

            Defendants-Respondents-Petitioners,           APR 14, 2021

Julia Lyons,                                                 Sheila T. Reiff
                                                          Clerk of Supreme Court

            Defendant-Respondent,

THE MIX UP, INC (D/B/A, MIKI JO'S MIX UP),
Liz Sieben, Pro-Life Wisconsin Education Task
Force, Inc., Pro-Life Wisconsin, Inc. and Dan
Miller,

            Intervenors-Plaintiffs-Appellants.


ROGGENSACK, C.J., announced the mandate of the Court, and
delivered an opinion, in which ZIEGLER and REBECCA GRASSL
BRADLEY, JJ., joined. HAGEDORN, J., filed a concurring opinion.
ANN WALSH BRADLEY, J., filed a dissenting opinion, in which
DALLET and KAROFSKY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.          Affirmed.
                                                                       No.     2020AP1742



       ¶1     PATIENCE     DRAKE    ROGGENSACK,        C.J.     The   Department        of

Health Services (DHS) Secretary-designee, Andrea Palm, issued

Emergency Order 3 on October 6, 2020, as a response to the

COVID-19 pandemic.         Emergency Order 3 limited the size of indoor

public gatherings either to 25 percent of a facility's permitted

capacity or, if no general capacity limit was prescribed, to 10

people.

       ¶2     We    conclude       that       Emergency     Order     3      meets     the

definition of a rule, as we recently explained in                              Wisconsin

Legislature v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d

900.     Therefore, Emergency Order 3 should have been promulgated

according     to    rulemaking      procedures        set   forth     in   Wis.      Stat.

ch. 227.      Because it was not, Emergency Order 3 was not validly

enacted     and    was   unenforceable.             Accordingly,      we   affirm      the

decision of the court of appeals.

                                   I.     BACKGROUND

       ¶3     On October 6, 2020, as her second response to COVID-19

cases in Wisconsin, Palm issued Emergency Order 3.                             Emergency
Order 3 limited the number of people who could be present at

indoor, public gatherings.

       ¶4     A "public gathering" was defined as "an indoor event,

convening,     or    collection         of   individuals,      whether     planned      or

spontaneous, that is open to the public and brings together

people who are not part of the same household in a single room."

Places      open   to    the   public        were   "[r]ooms   within      a   business

location, store, or facility that allow members of the public to
enter" or "[t]icketed events where tickets are available for
                                              2
                                                                      No.    2020AP1742



free or for purchase by any individual or by any individual

within a specific class of people."                  Finally, places not open to

the public included "[o]ffice spaces, manufacturing plant[s],

and other facilities that are accessible only by employees or

other       authorized       personnel,"        "[i]nvitation-only      events     that

exclude uninvited guests" and "[p]rivate residences.                        Except, a

[private] residence is considered open to the public during an

event      that     allows    entrance     to     any   individual;     such     public

gatherings are limited to 10 people."

       ¶5      Emergency Order 3 stated in part:

       2.      Public gatherings limited.

               a.   Public gatherings are limited to no more than
                    25% of the total occupancy limits for the room
                    or building, as established by the local
                    municipality.

               b.   For indoor spaces without an occupancy limit
                    for the room or building that is established
                    by the local municipality, such as a private
                    residence, public gatherings are limited to no
                    more than 10 people.
The    order      listed     entities    who     were   exempt   from    its     public

gathering limits:            childcare settings, schools and universities,

health      care     and   human      services     operations,   Tribal      nations,

governmental         and     public    infrastructure      operations       (including

food       distributors),       places     of     religious   worship,      political

rallies, and other gatherings protected by the First Amendment.

Emergency Order 3 was enforceable by civil forfeiture, and it

was to be effective until November 6, 2020.1

       In her November 10, 2020 affidavit, Palm said that she had
       1

prepared Emergency Order 4, which similarly restricted public
                                            3
                                                                            No.      2020AP1742



     ¶6     One     week    after      DHS    issued       Emergency       Order         3,   the

Tavern    League    of     Wisconsin,        Inc.,       the   Sawyer      County        Tavern

League, Inc., and the Flambeau Forest Inn, LLC (collectively the

"Tavern    League    plaintiffs")        initiated          this     lawsuit        in    Sawyer

County circuit court.            The Tavern League plaintiffs alleged that

Emergency     Order        3     was     "a      general           order       of        general

application . . . in other words, it is a rule."                                  The Tavern

League plaintiffs further alleged that DHS did not undertake

proper rulemaking procedures under ch. 227 and as required by

our decision in Palm.              The Tavern League plaintiffs sought a

declaration that Emergency Order 3 was unlawful and a temporary

injunction barring its enforcement.

     ¶7     The     circuit      court,       the        Honorable      John      M.     Yackel

originally    presiding,         granted      the        Tavern    League      plaintiffs'

motion for an ex parte temporary injunction.                            Judge Yackel did

not provide reasoning for his decision.                        The Mix Up, Inc., Liz

Sieben, Pro-Life Wisconsin Education Task Force, Inc., Pro-Life

Wisconsin,    Inc.,        and    Dan    Miller          moved     to    intervene            (the
intervenors-plaintiffs collectively "The Mix Up") and moved for

a temporary injunction.

     ¶8     The Tavern League plaintiffs and DHS each moved for

judicial     substitution         pursuant          to     Wis.     Stat.       § 801.58(1)

(2019-20).2    The circuit court, the Honorable James C. Babler now

gatherings.   She said that Emergency Order 4 would be issued
immediately were we to reverse the court of appeals decision.
     2 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                             4
                                                                             No.    2020AP1742



presiding, granted The Mix Up's motion to intervene but vacated

Judge Yackel's ex parte order and denied The Mix Up's motion for

temporary injunctive relief.

    ¶9      The circuit court held that neither the Tavern League

plaintiffs      nor     the   Mix    Up     had    a    reasonable         probability       of

success on the merits, one factor courts consider in determining

whether a movant is entitled to a temporary injunction.3                                    The

circuit    court      reasoned       that    "this       matter . . . [is]           not     as

clear-cut as either side would like to make it."

    ¶10     The    circuit      court       noted      that     in   Palm,     we    did    not

address the school closure portion of Emergency Order 28.                                   See

Palm, 391 Wis. 2d 497, ¶3 n.6 ("This decision does not apply to

Section    4.a.       of    Emergency       Order       28,"    which       listed    school

closings).        DHS      alleged    that    its       authority      to    limit    indoor

public gatherings was based in the same statute, Wis. Stat.

§ 252.02(3), which lists schools as well as churches, and "other

places"    that    the      department       may       close.        The    circuit     court

further held that enjoining Emergency Order 3 would disrupt the
status    quo   and     there   was     no   proof       that    the       plaintiffs      were

harmed by the order because they offered no proof that they were


    3  "A circuit court may issue a temporary injunction
if: '(1) the movant is likely to suffer irreparable harm if a
temporary injunction is not issued; (2) the movant has no other
adequate remedy at law; (3) a temporary injunction is necessary
to preserve the status quo; and (4) the movant has a reasonable
probability of success on the merits.'"       Serv. Empl. Int'l
Union, Local 1 v. Vos, 2020 WI 67, ¶93, 393 Wis. 2d 38, 946
N.W.2d 35 (quoting Milwaukee Deputy Sheriffs' Ass'n v. Milwaukee
Cnty., 2016 WI App 56, ¶20, 370 Wis. 2d 644, 833 N.W.2d 154).

                                             5
                                                                           No.    2020AP1742



in compliance with it.                 Accordingly, the circuit court denied

injunctive relief.

      ¶11    The    Mix    Up   moved       for    leave     to   appeal    the    circuit

court's decision.          After the court of appeals granted The Mix

Up's petition for leave to appeal, DHS petitioned for bypass.

We denied that petition, and the case remained with the court of

appeals.

      ¶12    The court of appeals summarily reversed the circuit

court.      Tavern League v. Palm, No. 2020AP1742, unpublished slip

op. (Wis. Ct. App. Nov. 6, 2020).                         The court of appeals held

that "under our supreme court's holding in Palm, Emergency Order

#3 is invalid and unenforceable, as a matter of law."                            Id. at 3.

It therefore held that The Mix Up had "a reasonable probability—

in fact, an apparent certainty——of success on the merits" and

was entitled to an injunction.                 DHS petitioned for review, which

we granted.         The question we determine on review is whether

Emergency     Order   3    is     a    rule.       First,     however,     we    determine

whether to dismiss this appeal as moot.
                                      II.   DISCUSSION

                            A.        Standard of Review

      ¶13    Whether an issue is moot is a question of law that we

review independently.            Portage Cnty. v. J.W.K., 2019 WI 54, ¶10

386   Wis. 2d       672,    927       N.W.2d       509.       Additionally,        whether

Emergency Order 3 was a rule is a question of law that we review

independently.        Palm, 391 Wis. 2d 497, ¶14; see also Journal

Times v. City of Racine Bd. of Police & Fire Comm'rs, 2015 WI
56,   ¶42,    362   Wis. 2d       577,      866    N.W.2d     563   (noting      that   the
                                               6
                                                                   No.    2020AP1742



interpretation of our prior cases is a question of law reviewed

independently).

                                 B.     Mootness

       ¶14    The Mix Up urges us to dismiss the review that we

granted to DHS because the issues are now moot.                         The Mix Up

argues that, because Emergency Order 3 expired on November 6,

2020, there is not a live controversy.

       ¶15    "An issue is moot when its resolution will have no

practical effect on the underlying controversy."                     J.W.K., 386

Wis. 2d 672, ¶11.          Ordinarily, we refrain from deciding moot

issues.      Id., ¶12.     However, we have exceptions to that general

rule such as:        "(1) the issues are of great public importance;

(2) the      constitutionality     of    a   statute     is   involved;     (3) the

situation arises so often a definitive decision is essential to

guide the trial courts; (4) the issue is likely to arise again

and should be resolved by the court to avoid uncertainty; or

(5) the issue is capable and likely of repetition and yet evades

review."       Id.   (quoted    sources      and   internal     quotation     marks
omitted).

       ¶16    The Mix Up is correct that the issue in this case is

moot; Emergency Order 3 expired on November 6, 2020.                       However,

we conclude that this case satisfies several of our mootness

exceptions set forth above, one of which we address below.                        We

begin   by    noting     that   "[t]he   dispute     in    this    case    involves

whether      the   Secretary-designee        of    DHS    issued   an     order   in

violation of the laws of Wisconsin."               See Palm, 391 Wis. 2d 497,
¶11.    Similar to Emergency Order 28, Emergency Order 3 impacts
                                         7
                                                                          No.    2020AP1742



every person in Wisconsin, in one way or another, and it is open

to all who come into Wisconsin during its operation.                            It charts

a course that the Secretary-designee will repeat with future

orders.4          Accordingly, it is important to confirm, once again,

that Emergency Order 3 is beyond the power that the legislature

delegated to the Secretary-designee.                       This satisfies the great

public importance mootness exception.                       Accordingly, we decline

to dismiss our review; instead, we turn to the merits.

                                C.    Parameters of a Rule

       ¶17       Rulemaking                "ensure[s]           that . . . controlling,

subjective judgment asserted by one unelected official" is not

imposed          by    agencies      through     the     abandonment     of     rulemaking

procedures.             Palm, 391 Wis. 2d 497, ¶28; NLRB v. Wyman-Gordon

Co.,       394    U.S.     759,      764    (1969)     (explaining      that    rulemaking

provisions in the law "assure fairness and mature consideration

of rules of general application").                       Accordingly, agencies must

comport with rulemaking procedures set forth in ch. 227 when the

agency's proffered directive meets the definition of a "rule."
       ¶18       Wisconsin Stat. § 227.10(1) is the initial focus of

our review.             It provides:         "Each agency shall promulgate as a

rule each statement of general policy and each interpretation of

a statute which it specifically adopts to govern its enforcement

or administration of that statute."                      In Palm, we were asked to

interpret             whether   Emergency        Order     28     met   that     statutory

definition.            We concluded that it did because Emergency Order 28

       4   See note 1 supra.

                                                 8
                                                                                No.     2020AP1742



was "a general order of general application."                            Palm, 391 Wis. 2d

497, ¶42.

          ¶19       We further explained that agency action that exhibits

all       of    the      following       criteria          meets   the   definition          of     a

rule:      "'(1) a          regulation,     standard,          statement       of     policy       or

general order; (2) of general application; (3) having the effect

of law; (4) issued by an agency; (5) to implement, interpret or

make      specific          legislation     enforced          or   administered         by    such

agency.'"             Palm, 391 Wis. 2d 497,                 ¶22 (quoting        Citizens for

Sensible Zoning, Inc. v. DNR, 90 Wis. 2d 804, 814, 280 N.W.2d

702 (1979)); see also Wis. Stat. § 227.01(13) (defining "rule").

          ¶20       As we concluded in Palm, an order issued by an agency

is    a    general       order     of    general      application        if    "the    class      of

people regulated . . . 'is described in general terms and new

members can be added to the class.'"                          Palm, 391 Wis. 2d 497, ¶22

(quoting Citizens for Sensible Zoning, 90 Wis. 2d at 816).                                        The

inquiry focuses on the class of people regulated by the agency,

not on the factual context in which the agency action arose.
Palm, 391 Wis. 2d 497, ¶23.                       To that end, "to be of general

application, a rule need not apply to all persons within the

state"         as    long    as    the    class       to    whom   the    rule      applies        is

described           in   general    terms    and       members     can    be    added    to       the

class.          See Citizens for Sensible Zoning, 90 Wis. 2d at 815-16.

For example, in Palm, Emergency Order 28 was a rule because it

"regulate[d] all persons in Wisconsin at the time it was issued

and it regulate[d] all who [would] come into Wisconsin in the
future."             Palm, 391 Wis. 2d 497, ¶24; see also Citizens for
                                                  9
                                                                           No.        2020AP1742



Sensible Zoning, 90 Wis. 2d at 814 (concluding that a flood

plain    ordinance      that    was     limited       to       certain    portions        of   a

certain      county    was   nevertheless        a    rule       because       although     the

applicable class was limited, it was open and new members could

be added).

       ¶21    Appellate courts have held that a general order of

general      application       could    "have        the       'effect    of    law'     where

criminal or civil sanctions can result [from] a violation; where

licensure can be denied; and where the interest of individuals

in a class can be legally affected through enforcement of the

agency action."          Cholvin v. DHFS, 2008 WI App 127, ¶26, 313

Wis. 2d 749, 758 N.W.2d 118 (collecting cases).                            Palm, Citizens

for Sensible Zoning and Cholvin illustrate the wide array of

agency conduct that could affect an individual group member's

legal interests.

       ¶22    In    Palm,    Emergency     Order          28    provided       that    it   was

enforceable by criminal sanction; clearly, it had the effect of

law.    Palm, 391 Wis. 2d 497, ¶36.                    Similarly, in Citizens for
Sensible Zoning, the rule had the effect of law because it was

"'of the same effect as if adopted by the county.'"                                   Citizens

for    Sensible      Zoning,    90     Wis. 2d    at       816    (quoting       Wis.    Stat.

§ 87.30       (1973-74)).            Lastly,         in        Cholvin,        the     written

instructions that the Department of Health and Family Services

utilized had the effect of law because the instructions could be

used to deny certain Medicaid benefits.                           Cholvin, 313 Wis. 2d

749, ¶29.          These cases and those cited in Cholvin demonstrate
that a myriad of different agency actions could affect one's
                                           10
                                                                          No.   2020AP1742



legal interests and that an action having the effect of law is

not limited to criminal sanctions.

      ¶23    In order to constitute a rule, the directive must be

that of an agency.        Palm, 391 Wis. 2d 497, ¶22.                   Wisconsin Stat.

§ 227.01(1)     defines        an   "[a]gency"         as    "a   board,    commission,

committee, department or officer in the state government, except

the   governor,      a   district         attorney      or    military     or   judicial

officer."     Boards, commissions, committees and departments are

defined     generally    in     Wis.      Stat.       § 15.01     and   other   statutes

define which entity meets those descriptions as relevant to that

section or chapter.        See, e.g., Wis. Stat. § 250.01(2) (defining

the   "department"       for    purposes         of    chapters     250-257     as    "the

department of health services").                  If a general order of general

application is issued by one of these entities, it satisfies the

fourth definitional criterion of a rule.

      ¶24    Finally, when a general order of general application

implements,        interprets        or     makes       specific        legislation    or

regulates how a statute will be administered or enforced moving
forward     that     general        order    meets          the   fifth    definitional

criterion of a rule.5               See Citizens for Sensible Zoning, 90

Wis. 2d at 816 ("[T]he DNR issued the ordinance to implement



      5To "implement" is to "carry out" or "accomplish" and
"especially: to give practical effect to and ensure actual
fulfillment by concrete measures."     Implement, Merriam-Webster
Third Int'l Dictionary 1134 (1986). See State ex rel. Kalal v.
Circuit Court for Dane Cnty., 2004 WI 58, ¶54, 271 Wis. 2d 633,
681 N.W.2d 110 (utilizing the American Heritage Dictionary to
glean the common meaning of the word "refuse").

                                            11
                                                                 No.     2020AP1742



sec. 87.30, which it administers."); see also Wisconsin Elec.

Power Co. v. DNR, 93 Wis. 2d 222, 235, 287 N.W.2d 113 ("[T]he

DNR issued the permits containing the chlorine limitations to

implement    sec.   147.02,    Stats.").        Similarly,     emergency      rules

guide the administration and enforcement of a statute under an

agency's purview when a threat to the "public peace, health,

safety, or welfare necessitates" expediency.                   See Wis. Stat.

§ 227.24(1).        Therefore,       under    most   circumstances,      when    an

agency action makes specific a statute for which the agency has

rulemaking     authority      that     action    will      satisfy     the    fifth

criterion of a rule.

    ¶25     Furthermore, when an agency, in order to enforce or

administer     a    statute      in    its      purview,     adopts     its     own

understanding of that statute, it generally has interpreted the

statute     thereby    satisfying       the     "interpret"      criterion       of

rulemaking.    See Wis. Stat. § 227.10(1); see also Frankenthal v.

Wis. Real Est. Brokers' Bd., 3 Wis. 2d 249, 253, 89 N.W.2d 825

(1958) (concluding that "mimeographed instructions for renewal
of real-estate broker's licenses" was a rule of the real estate

brokers' board).      In addition, where a statute's mandate is not

clear and unambiguous,         an agency will need to interpret the

statute in order to take action permitted by the statute.                       See

Lamar Cent. Outdoor Co., Inc. v. Div. of Hearings & Appeals,

2019 WI 109, ¶38, 389 Wis. 2d 486, 936 N.W.2d 573 (concluding

that the statute at issue did not "plainly and unambiguously"

compel the agency's interpretation of the statute and therefore


                                        12
                                                                       No.       2020AP1742



rulemaking         was    required).             In   such   instances,      the     fifth

definitional criterion of a rule is also satisfied.

                                 D.    Emergency Order 3

       ¶26     Having      set   out       the    definitional     criteria       used    to

evaluate when an agency action constitutes a rule, we apply them

to determine whether Emergency Order 3 is a rule.                          The court of

appeals concluded that Emergency Order 3 was a rule because it

was issued by DHS purportedly pursuant to its authority under

Wis.       Stat.   § 252.02(3),        it   imposed     statewide    restrictions         on

public       gatherings      and      it    made      subjective    policy       decisions

regarding which entities were subject to its mandate and which

entities       were      exempt.       Because        Emergency    Order     3    was    not

promulgated as a rule the court of appeals concluded that it was

invalid and unenforceable.                  We agree.        On its face, Emergency

Order 3 meets the definition of a rule and DHS was required to

comply with rulemaking procedures in ch. 227.

       ¶27     However, despite our decision in Palm and the court of

appeals' conclusion that this case fell squarely within Palm,
DHS argues that Emergency Order 3 is not a rule under Palm's

rubric.        DHS contends that Emergency Order 3 was not a rule

because it issued Emergency Order 3 under Wis. Stat. § 252.02(3)6

rather than the more general statutory subsections discussed at

length in Palm, namely §§ 252.02(4) and (6).7                       DHS supports its

       Wisconsin Stat. § 252.02(3) states that "The department
       6

may close schools and forbid public gatherings in schools,
churches, and other places to control outbreaks and epidemics."

      In relevant part, Wis. Stat. § 252.02(4) states that
       7

"[T]he department may promulgate and enforce rules or issue
                                                 13
                                                                            No.     2020AP1742



argument    by    noting     that    we    did    not    discuss            the    scope    of

subsection (3) and that we upheld the school closure provision

of   Emergency      Order     28,    which       was     based         on    § 252.02(3).

Additionally,       DHS    argues    that       § 252.02(3)         "confer[s]            well-

delineated       statutory    power"      and    therefore         does       not       require

rulemaking to enforce.8

     ¶28    This     argument      reads     Palm      too    narrowly            and   misses

Palm's overarching holding.               As a preliminary matter, we note

that Palm did not bless DHS's order that closed schools.                                   Palm

simply said that its holding "[did] not apply to Section 4.a. of

Emergency    Order    28,"     which      was    limited      to       school      closures.

Palm, 391 Wis. 2d 497, ¶3 n.6.              Palm was very specific in regard

to the portion of Emergency Order 28 to which it did not apply.

It employed a subsection of Emergency Order 28, not a subsection

of Wis. Stat. § 252.02.             It did not exempt all orders issued

under    § 252.02(3)       from    the    definition         of    a    rule.           Stated

otherwise,       whether     DHS    issued      Emergency          Order      3     under    a

different statutory subsection than those Palm focused on is of


orders . . . for the control and suppression of communicable
diseases . . . ."   Similarly, subsection (6) provides that "The
department may authorize and implement all emergency measures
necessary to control communicable diseases." § 252.02(6).
     8 DHS also argues that rulemaking is not needed when an
agency enforces or administers a statute that plainly authorizes
the agency to act.    According to DHS, rulemaking is necessary
only when an agency "fills in the gaps" of a general statute
with forward looking policy.     This argument appears to be a
reformulation of the fifth criterion of the rule definition set
forth above and does not obviate the requirement that DHS
proceed by rulemaking.

                                           14
                                                                      No.    2020AP1742



no   import    if   DHS's    action       meets    the   definition     of    a    rule.

Accordingly, we examine Emergency Order 3 based on whether it

satisfies the five definitional criteria of a rule, which were

explained in detail in Palm.

       ¶29    Emergency     Order     3    is     a   general      order     generally

applied, and therefore, it meets the facial definition of a rule

under Wis. Stat. § 227.01(13), explained further in Palm.                             We

set out at length in Palm that when a general order of general

application satisfies the five rule definitional criteria, it is

a rule for purposes of ch. 227.                 We now review those criteria in

light of Emergency Order 3.

       ¶30    First, and as with Emergency Order 28, Emergency Order

3 is a general order of general application satisfying the first

and second definitional criteria of a rule.                  An agency action is

a general order of general application if the class to whom it

applies is described in general terms and new members can be

added to the class.         See Palm, 391 Wis. 2d 497, ¶¶22-24.                   By its

own terms, Emergency Order 3 defined a public gathering broadly
as any "indoor event, convening, or collection of individuals,

whether planned or spontaneous, that is open to the public and

brings together people who are not part of the same household in

a single room."           "[O]pen to the public" is defined just as

expansively         and     "include[d],          but      [was]     not       limited

to: . . . [r]ooms within a business location, store, or facility

that allow members of the public to enter."                        Public gathering

also   includes     "[t]icketed     events"        where   persons    could       obtain
tickets for free or purchase tickets.                    This broad and general
                                           15
                                                                           No.       2020AP1742



description           of   the   class     to    whom    Emergency      Order    3    applied

regulated a vast array of entities and people.

      ¶31        In addition to describing the class to which Emergency

Order 3 applied in general terms, the class it created was an

open class.            New entities and new members could be added for

public gatherings.               Just as people who were not regulated by

Emergency Order 28 one day "could have been regulated the next"

if they moved into Wisconsin, new entities could have opened

during Emergency Order 3 and new persons could have come into

Wisconsin.            If they met the order's broad requirements, all

attendance for all people would have been regulated.                              See Palm,

391 Wis. 2d 497, ¶24; see also Citizens for Sensible Zoning, 90

Wis. 2d at 815.9

      ¶32        In    regard       to     the    third     definitional         criterion,

Emergency Order 3 had the effect of law.                        Section 6 of Emergency

Order      3    stated      that    the     "order      [was]    enforceable      by      civil

forfeiture."           Similar to Palm, DHS cited Wis. Stat. § 252.25 as

the statutory basis for its imposition of civil forfeitures on
those      who    would     violate        Emergency     Order    3.     See     Palm,      391

Wis. 2d 497, ¶¶36-40.               As Cholvin made clear, agency action that

can   be       enforced     by     civil    forfeiture     has    the    effect      of    law.

      9It is true that Emergency Order 3 contained certain
enumerated exceptions to its definitions.          However, the
exceptions did not make the class description less general nor
did the exceptions close the class in any way. See Citizens for
Sensible Zoning, Inc. v. DNR, 90 Wis. 2d 804, 814, 280 N.W.2d
702 (1979) (noting that the class was limited to persons who had
a legal interest in the land regulated by the ordinance but that
new people could enter that narrow class).

                                                 16
                                                                                No.   2020AP1742



Additionally,         Emergency         Order    3     was       issued     by     DHS,     which

satisfies the fourth definitional criterion of being "issued by

an agency."

      ¶33   Finally,         Emergency          Order      3     both     implemented          and

interpreted      Wis.       Stat.    § 252.02(3)'s              grant     of     authority      to

"forbid     public         gatherings . . . to                  control        outbreaks       and

epidemics" thereby satisfying the fifth definitional criterion.10

To   implement        is    to    carry     out,       and       without       some    sort     of

implementing mechanism, the "forbid public gatherings" portion

of § 252.02(3) would not be carried out.                               Moreover, by way of

its implementation, DHS interpreted the statute.                               First, "public

gatherings"      is    not       defined    in       the   surrounding           statutes      and

therefore, DHS must have interpreted § 252.02(3) to come to its

definition.      Moreover, DHS interpreted what it means to "forbid

public gatherings."              Its interpretation is that "forbid" means

to "limit" numerically.              Whether this interpretation is legally

correct     is   not        relevant       because         it     is     nonetheless        DHS's

interpretation.            See Lamar Central, 389 Wis. 2d 486, ¶29 n.16.
By   both   implementing          and    interpreting            § 252.02(3)'s        grant     of

authority, DHS satisfied the fifth definitional criterion of a

rule.       Accordingly,          Emergency          Order       3     satisfied      all     five


       We note that DHS's indication that it would continue to
      10

issue similar orders depending on the outcome of this case poses
the question of whether the expiration date of Emergency Order 3
was a date certain. See Wisconsin Legislature v. Palm, 2020 WI
42, 391 Wis. 2d 497, ¶27, 942 N.W.2d 900 (rejecting the argument
that Emergency Order 28 was a time limited order because the
"Gating Criteria" of Emergency Order 31 extended the effect of
Emergency Order 28 beyond its purported expiration).

                                                17
                                                               No.     2020AP1742



criteria that define a rule and, because it was not promulgated

through rulemaking procedures, it was not valid or enforceable.

                              III.   CONCLUSION

     ¶34    We    conclude    that    Emergency       Order   3      meets     the

definition of a rule, as we recently explained in Palm, 391

Wis. 2d 497.       Therefore, Emergency Order          3   should have been

promulgated according to rulemaking procedures set forth in Wis.

Stat. ch. 227.      Because it was not, Emergency Order 3 was not

validly enacted and was unenforceable.               Accordingly, we affirm

the decision of the court of appeals.11

     By    the   Court.—The   decision    of   the    court   of     appeals   is

affirmed.




     11This case presents as the review of the grant of a
temporary restraining order by the court of appeals in an
interlocutory appeal.   We do not address temporary restraining
order standards because our decision herein is a declaration
that permanently enjoins Executive Order 3, a rule made without
engaging in rulemaking.

                                     18
                                                                        No.    2020AP1742.bh


         ¶35    BRIAN HAGEDORN, J.             (concurring).          Last term, this

court        struck    down    an    order    issued    by    Department        of   Health

Services Secretary-designee Andrea Palm that purported, in part,

to close or limit capacity at various public places throughout

Wisconsin.            Wisconsin      Legislature       v.    Palm,    2020     WI 42,   391

Wis. 2d 497, 942 N.W.2d 900.                  We held, among other things, that

a statewide order limiting public gatherings met the statutory

definition of an administrative rule and must be promulgated as

such.        Id., ¶¶3, 7, 42, 58.

         ¶36    Some     details     have     changed,       but     this     case   arises

because Palm issued another order doing exactly what this court

said she may not do:             limit public gatherings by statewide order

without promulgating a rule.                  Palm hopes to achieve a different

outcome this time by seizing on some of the vulnerabilities in

last term's decision.               To be sure, the court's rationale in Palm

was, in some respects, incomplete.                   My objections to the court's

legal analysis were no secret.                     See id., ¶¶165-263 (Hagedorn,

J., dissenting).              But creative efforts to engineer a different
result from an indistinguishable set of facts would, in my view,

be   a       departure    from      basic    principles      of    judicial      decision-

making.

         ¶37    The reach and nature of stare decisis——a Latin phrase

that means "to stand by things decided"——is the subject of much

debate.1        But if stare decisis is to have any import at all in

our legal system, it surely must apply when a court has told a


         1   Stare    decisis,      Black's    Law   Dictionary        1696     (11th   ed.
2019).

                                               1
                                                             No.    2020AP1742.bh


specific party that certain conduct is unlawful, and that party

does the very same thing again under the same circumstances.

That is what we have here.             No further clarification of our

opinion in Palm is needed; its application is plain.                    We held

that Palm's statewide order limiting public gatherings (along

with    a    number    of   other   restrictions)    meets    the     statutory

definition of a rule, and must be promulgated as a rule to have

legal effect.         Respect for this court and its authority compels

me to stand by that decision today.

       ¶38   Under      different   circumstances,     we     may     need    to

reconsider some of our conclusions in Palm.                 However, we have

not been asked to reexamine Palm here, nor is doing so necessary

to decide this case.        For these reasons, while I cannot join the

Chief Justice's opinion further extending the reasoning of Palm,

I respectfully concur in the court's mandate.




                                       2
                                                                    No.   2020AP1742.awb


    ¶39     ANN WALSH BRADLEY, J.              (dissenting).         At a time when

public health experts are imploring pandemic-weary Wisconsinites

to stay vigilant, a faulty statutory analysis once again leads

this court to undermine public health measures.

    ¶40     This    time,   the    statute        at     issue      is     Wis.    Stat.

§ 252.02(3), which states that the Department of Health Services

(DHS) has the authority to "close schools and forbid public

gatherings in schools, churches, and other places to control

outbreaks and epidemics."           The court attempts to justify its

result by relying on stare decisis and statutory interpretation,

but both rationales fall flat.

    ¶41     Stare    decisis     simply    does        not   apply.         The    Palm1

decision, on which the mandate of this court hinges, did not

decide the question now before us and did not even attempt to

interpret § 252.02(3).          With no analysis, there is no decision

for us to follow.        And even if Palm constituted precedent for

interpretation      of   this   statute,        it   falls     within       the    well-

recognized exceptions to according precedential adherence——the
Palm decision is both unsound in principle and unworkable in

practice.

    ¶42     The lead opinion's2 statutory interpretation fares no

better.     Trying to get around the plain language of the statute,

    1  Wisconsin  Legislature             v.     Palm,       2020     WI     42,     391
Wis. 2d 497, 942 N.W.2d 900.
    2  I refer to Chief Justice Roggensack's opinion as the "lead
opinion" because the opinion has not been joined by a majority
of the court. Although Justice Hagedorn concurs in the mandate,
he does not join the lead opinion's reasoning.       See Justice
Hagedorn's concurrence, ¶38.

                                      1
                                                             No.   2020AP1742.awb


it engages in a hocus-pocus interpretation and the plain meaning

of the statute somehow seems to vanish.                   In its place there

appears an interpretation of the statute, which according to the

lead opinion, means the opposite of what it says.                  In place of

the plain language of the statute that gives DHS the authority

to forbid public gatherings, the lead opinion interprets the

statute as not giving DHS that authority.             Instead, it contrives

a roadblock that is not part of the statute, and forces DHS to

go through a cumbersome rulemaking procedure.

    ¶43     Contrary   to   the   lead    opinion,    I    conclude    that   the

plain language of Wis. Stat. § 252.02(3) provides DHS with the

authority   to   forbid     public   gatherings      without   going    through

rulemaking.      Contrary to the concurrence, I further conclude

that Palm does not require otherwise.

    ¶44     Accordingly, I respectfully dissent.

                                      I

    ¶45     As has been well established at this point, we are in

the midst of a worldwide pandemic, the likes of which few have



     The only reference to "lead opinions" in our Internal
Operating Procedures states that if during the process of
circulating and revising opinions, "the opinion originally
circulated as the majority opinion does not garner the vote of a
majority of the court, it shall be referred to in separate
writings as the 'lead opinion' unless a separate writing garners
the vote of a majority of the court." Wis. S. Ct. IOP III.G.4
(Sept. 12, 2019).

     Lest the public mistakenly believe that a lead opinion
constitutes precedential authority, it does not.   For further
discussion of our procedure regarding lead opinions, see Koss
Corp. v. Park Bank, 2019 WI 7, ¶76 n.1, 385 Wis. 2d 261, 922
N.W.2d 20 (Ann Walsh Bradley, J., concurring).

                                      2
                                                             No.   2020AP1742.awb


ever seen.      In response, both state and local governments have

issued various public health orders in an attempt to curb the

spread of COVID-19.

      ¶46   At issue in this case is Emergency Order 3, an order

issued by DHS Secretary-Designee Andrea Palm.                As set forth by

the lead opinion, this order was issued on October 6, 2020, and

"limited the number of people who could be present at indoor,

public gatherings."      Lead op., ¶3.

      ¶47   What   the   lead     opinion    does    not     mention    is   the

conditions that led to the issuance of Emergency Order 3.                    The

Order details how "Wisconsin is now a COVID-19 hotspot[,]" home

to   "rapidly   accelerat[ing]"     spread    and    a   strain    on   hospital

capacity.    It declares:

      Wisconsin must use all its tools, including keeping
      people physically apart and wearing face coverings, to
      slow this dangerous spike.        The consequences of
      failing to act could be devastating and deadly.
      Because   of  the   time   period   between infection,
      diagnosis, and the development of serious symptoms,
      hospitalizations and deaths lag behind case counts.
      Wisconsin is now experiencing increases in both of
      these serious indicators because of the steep rise in
      cases of COVID-19 over the past month.
      ¶48   Accordingly,     Emergency       Order       3    limits     public

gatherings in two ways.         First, "[p]ublic gatherings are limited

to no more than 25% of the total occupancy limits for the room

or building, as established by the local municipality."                 Second,

"[f]or indoor spaces without an occupancy limit for the room or

building that is established by the local municipality, such as

a private residence, public gatherings are limited to no more
than 10 people."

                                      3
                                                                          No.   2020AP1742.awb


      ¶49   A "public gathering" for purposes of this order is

defined     as    "an       indoor    event,      convening,         or     collection     of

individuals, whether planned or spontaneous, that is open to the

public and brings together people who are not part of the same

household in a single room."                 The order specifies that places

that are open to the public include, but are not limited to:

(1) "Rooms within a business location, store, or facility that

allow members of the public to enter"; and (2) "Ticketed events

where tickets are available for free or for purchase by any

individual       or    by   any     individual     within       a    specific      class    of

people."

      ¶50   For contrast, the order also identifies places that

are not open to the public, and as a result are not included

within the definition of a public gathering and thus are not

subject to the order's limitations.                     These include:          (1) "Office

spaces, manufacturing plant[s], and other facilities that are

accessible only by employees or other authorized personnel"; (2)

"Invitation-only events that exclude uninvited guests"; and (3)
"Private residences.              Except, a residence is considered open to

the     public    during       an    event       that    allows       entrance       to    any

individual; such public gatherings are limited to 10 people."

      ¶51   The Tavern League and others filed suit, seeking an

injunction against the enforcement of Emergency Order 3 on the

basis     that        the    order     constitutes         an       unpromulgated         rule

impermissible under Wis. Stat. ch. 227 and Wisconsin Legislature

v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900.                                The Mix
Up and others later intervened.

                                             4
                                                                          No.    2020AP1742.awb


       ¶52       After the circuit court initially granted an ex parte

temporary            injunction,     a    later       assigned3   circuit        court    judge

subsequently vacated that injunction and denied The Mix Up's

motion         for    a   temporary      injunction.           Lead     op.,    ¶¶7-8.      The

circuit court reasoned that "it is not clear that plaintiffs

have       a    reasonable         probability         of     success     on    the     merits,

especially when I look at Footnote 21" of Palm.

       ¶53       Additionally,           the    circuit       court      determined       "that

there's no showing that a temporary injunction is necessary to

preserve the status quo.                   There is nothing in the affidavits to

show that any of the plaintiffs have complied with the order;

that       complying        with     the       order    has     somehow        harmed    them."

Finally, the circuit court concluded:

       [T]here's no showing of irreparable harm. If I had a
       showing for the last 40 days that businesses were
       going out because they were complying with the order,
       that would be a showing of irreparable harm. I merely
       have the theoretical issue that if they were to
       comply, they would suffer harm.
       ¶54       The      Mix   Up    appealed,         and    the      court    of     appeals

reversed.            Over Judge Stark's dissent, a majority of the court

of appeals concluded that "under our supreme court's holding in

Palm, Emergency Order #3 is invalid and unenforceable, as a

matter of law."                 Tavern League of Wis., Inc. v. Palm, No.

2020AP1742, unpublished slip op. at 3 (Wis. Ct. App. Nov. 6,

2020).

       ¶55       This court's mandate now affirms the court of appeals,

with the lead opinion determining that the plain language of the

       3   See Wis. Stat. § 801.58(1).

                                                  5
                                                                          No.    2020AP1742.awb


statute does not control and that "Emergency Order 3 meets the

definition of a rule" as explained in last year's Palm decision.

Lead op., ¶2.             Thus, in the lead opinion's view, "Emergency

Order 3 should have been promulgated according to rulemaking

procedures set forth in Wis. Stat. ch. 227.                          Because it was not,

Emergency         Order      3       was      not    validly         enacted         and     was

unenforceable."           Id.

       ¶56     Justice      Hagedorn's        concurrence          arrives      at   the    same

destination, but takes a different route.                          It does not join the

lead opinion, but instead concludes that the Palm court decided

the    issue      we    consider      today    and    that    the     doctrine       of    stare

decisis dictates that the court of appeals be affirmed.                                  Justice

Hagedorn's concurrence, ¶¶37-38.

                                               II

       ¶57     I begin with a discussion of stare decisis because

this     court's        mandate       rests    upon     the        application       of     that

principle.             Although      not   subscribing        to    the    lead      opinion's

statutory analysis, Justice Hagedorn's concurrence would affirm
the court of appeals, but only on the basis of stare decisis.

Justice       Hagedorn's          concurrence,        ¶37.           However,        a     close

examination of Palm reveals that the doctrine is inapplicable in

this case.

       ¶58     Stare decisis refers to the principle that requires

courts       to   "stand        by   things     decided."            State      v.    Harrell,

199 Wis. 2d 654,           667,      546   N.W.2d 115        (1996)    (Abrahamson,          J.,

concurring).            The doctrine is fundamental to the rule of law.



                                                6
                                                           No.   2020AP1742.awb


Johnson Controls, Inc. v. Emp.'s Ins. of Wausau, 2003 WI 108,

¶94, 264 Wis. 2d 60, 665 N.W.2d 257.

       ¶59    But for stare decisis to dictate the outcome of the

present case, the previous case relied upon must have actually

decided the issue we now examine.           Palm did not do so.

       ¶60    In Palm, a majority of the court struck down the DHS

secretary-designee's initial "safer at home" order (Order #28)

on the basis that the order was a rule that should have gone

through      rulemaking   procedures.       Palm,   391   Wis. 2d 497,     ¶3.

Secretary-designee Palm claimed that authority to issue Order

#28 could be found in Wis. Stat. § 252.02(3), (4) and (6).4




4   These subsections of Wis. Stat. § 252.02 provide in full:

       (3) The department may close schools and forbid public
       gatherings in schools, churches, and other places to
       control outbreaks and epidemics.

       (4) Except as provided in ss. 93.07(24)(e) and 97.59,
       the department may promulgate and enforce rules or
       issue orders for guarding against the introduction of
       any communicable disease into the state, for the
       control and suppression of communicable diseases, for
       the quarantine and disinfection of persons, localities
       and things infected or suspected of being infected by
       a communicable disease and for the sanitary care of
       jails, state prisons, mental health institutions,
       schools, and public buildings and connected premises.
       Any rule or order may be made applicable to the whole
       or any specified part of the state, or to any vessel
       or other conveyance.   The department may issue orders
       for any city, village or county by service upon the
       local health officer.   Rules that are promulgated and
       orders that are issued under this subsection supersede
       conflicting or less stringent local regulations,
       orders or ordinances.

        . . .
                                        7
                                                                         No.    2020AP1742.awb


       ¶61     The majority in            Palm stated we "do not define the

precise scope of DHS authority under Wis. Stat. § 252.02(3),

(4), and (6) because clearly Order 28 went too far."                               Id., ¶55.

It     did,        however,       explicitly       reject     Palm's           reliance     on

subsections         (4)    and    (6).      With   regard     to    subsec.        (4),   the

majority determined:

       Order 28 goes far beyond what is authorized in Wis.
       Stat. § 252.02(4). For example, Order 28 exceeds the
       § 252.02(4) authority to quarantine those infected or
       suspected   of   being  infected.      Instead,  Palm
       quarantines '[a]ll individuals present within the
       State of Wisconsin' by ordering them 'to stay at home
       or at their place of residence' with exceptions she
       deems appropriate.
Id.,    ¶49.         Similarly,       the    majority       did    not     accept     Palm's

argument that Order #28 was authorized by subsec. (6), observing

the subsection's non-specific nature and concluding:                                "If Wis.

Stat. § 252.02(6) were the sole factual foundation for criminal

charges,       no         criminal       prosecution        could        result      because

§ 252.02(6)         does    not    have   the    specificity        required       for    fair

notice of the conduct required or prohibited.                        Stated otherwise,

it     has    no    definable        standards     for   required          or    prohibited

conduct."      Id., ¶47.

       ¶62     The Palm majority opinion did not contain any analysis

whatsoever of Wis. Stat. § 252.02(3), which is the statute at

issue here.         However, it left two clues hidden in footnotes that

inform our understanding of that subsection.                        The two clues are

actually the same clue, as the Palm majority twice repeated the


       (6) The department may authorize and implement all
       emergency measures necessary to control communicable
       diseases.
                                 8
                                                                            No.    2020AP1742.awb


following delineated exception to its holding:                               "This decision

does not apply to Section 4. a. of Emergency Order 28."                                         Id.,

¶¶3 n.6, 58 n.21.

       ¶63     So what is section 4.a. of Emergency Order 28, which

the Palm majority left in place?                           This provision closed all

public and private K-12 schools for the remainder of the 2019-

2020       school    year.5        The    question      then      arises,     why        was    this

section of Order #28 spared from the                           Palm majority's sword,

while the rest of the order was slashed?

       ¶64     The    Palm     majority      provides        no     explanation          for     the

exception set forth in footnotes 6 and 21, but a look to Wis.

Stat.       § 252.02(3)        provides       a       probable        rationale.                That

subsection states:            "The department may close schools and forbid

public       gatherings       in   schools,       churches,         and   other         places    to

control outbreaks and epidemics."                          The plain language of the

statute       provides     that     DHS    may       issue   orders       closing        schools.

Full       stop.      No      interpretation          is     necessary,           and    thus     no

rulemaking is necessary for DHS to close schools.                                        The Palm
majority       implicitly          recognized         this     by     the     inclusion           of

footnotes 6 and 21.


       5   In full, section 4.a. of Order #28 provides:

       Public and private K-12 schools shall remain closed
       for pupil instruction and extracurricular activities
       for the remainder of the 2019-2020 school year.
       Schools may continue to facilitate distance learning
       or virtual learning. Schools may continue to be used
       for   Essential   Government  Functions   and   food
       distribution.    This section does not apply to
       facilities operated by the Wisconsin Department of
       Corrections.

                                                 9
                                                                     No.   2020AP1742.awb


      ¶65    The lead opinion attempts to explain footnotes 6 and

21 in     Palm, but its feeble "explanation" really doesn't say

anything.         See    lead op., ¶28.           It states:          "Palm    was very

specific in regard to the portion of Emergency Order 28 to which

it did not apply.            It employed a subsection of Emergency Order

28, not a subsection of Wis. Stat. § 252.02.                        It did not exempt

all orders issued under § 252.02(3) from the definition of a

rule."      Id.     But this non-explanation has no explanatory power

at all——it doesn't even attempt to explain why Palm carved out

the exception for closing schools, which is essential to the

determination of this case.

      ¶66    Far    from     deciding      that   the   subject      order     would   be

impermissible under § 252.02(3), Palm contained no analysis at

all of that subsection, and even hints that no rulemaking is

necessary to implement its clear provisions.                           The phrase in

subsec.      (3)        at   issue    here,        "forbid     public         gatherings

in . . . other places," is similarly clear.6                   See infra, ¶¶77-79.

      ¶67    In order for stare decisis to apply, the "thing" at
issue must have actually been decided.                        Palm did not decide

anything with regard to § 252.02(3).                  Where there is no analysis

at   all,    what       precedent    was    created     for    us    to    follow?       I

therefore     determine       that   stare       decisis   does     not    dictate     the

result of this case.

      6See Palm, 391 Wis. 2d 497, ¶232 n.19 (Hagedorn, J.,
dissenting) ("To the extent section 4.a. should be treated
differently due to the explicit authority granted to DHS to
close schools in Wis. Stat. § 252.02(3), that same logic would
seem to apply to the other provisions in Order 28 that have the
same statutory support.").

                                            10
                                                                 No.   2020AP1742.awb


                                       III

      ¶68      Even assuming that Palm decided the issue now before

the court (it did not), stare decisis still would not dictate

the   result     because    last    term's    Palm    decision    is    unsound   in

principle and unworkable in practice.                In considering whether to

overturn a prior case, we consider "whether the prior decision

is unsound in principle, whether it is unworkable in practice,

and   whether      reliance     interests      are    implicated."          Johnson

Controls, Inc., 264 Wis. 2d 60, ¶99.

      ¶69      Palm is unsound in principle.           It engages in a flawed

statutory interpretation that sweeps with a broad brush where

nuance    is    required.      As   Justice    Hagedorn's    dissent       in   Palm

recognized, the decision "is not grounded in the law."                          Palm,

391 Wis. 2d 497, ¶259 (Hagedorn, J., dissenting).                       It twisted

the language of Wis. Stat. § 252.02 and completely ignored the

long-standing,      broad     powers   the    Legislature    granted       to   DHS.

Id., ¶132 (Dallet, J., dissenting).              Similarly, its conclusions

regarding § 252.02 are advisory and undeveloped, and undermine
DHS's ability to apply and enforce the statute in accordance

with the authority it has been given.                  Id., ¶160 (Dallet, J.,

dissenting), ¶232 (Hagedorn, J., dissenting).7




      7Further underscoring that Palm is unsound in principle is
its potential impact on scores of statutes and prior cases. The
Palm decision largely rests on a premise not briefed or argued
by any party, namely the proposition that "an executive branch
order may only carry criminal penalties for any violation if the
elements of a crime are first promulgated as a rule or otherwise
defined in the statutes." Id., ¶253 (Hagedorn, J., dissenting).

                                        11
                                                               No.    2020AP1742.awb


    ¶70     Further,    the    Palm    majority      opinion    is    unsound    in

principle    because     it    "morphs       [rulemaking]      into    subjecting

executive branch enforcement of enacted laws to a legislative

veto," a conclusion "that turns our constitutional structure on

its very head."         Id., ¶218 (Hagedorn, dissenting).                 And for

what?     To "do[] the Legislature's bidding in the midst of a

pandemic"   and    in   so    doing    allow   the    Legislature       "to   avoid

political fallout."      Id., ¶162 (Dallet, J., dissenting).

    ¶71     It is also unworkable in practice.                  The rulemaking

process mandated by Palm is overly cumbersome in the event of a

fast-moving emergency.        By design, the process includes repeated

checks, public input, and imposed waiting periods.                      Id., ¶228

(Hagedorn, J., dissenting).           Even if an emergency rule in a best

case scenario could transpire in 12 days, as suggested by the

Legislature during oral argument in Palm, "[t]welve days is far

too long in a real emergency.           Epidemics don't always give you a

two-week heads up on their next move."               Id., ¶230 (Hagedorn, J.,

dissenting).      The emergency rules process is thus a poor fit for
a fluid situation requiring a real-time and flexible response.


     This "dramatic holding" could call into question a lengthy
list of laws.    Id., ¶255 (Hagedorn, J., dissenting).   Indeed,
"[o]ur statutes include numerous instances where violating an
agency's order can result in criminal penalties."   Id.   "If an
enactment of this sort is unlawful, then all of these statutes
would presumably be unconstitutional. The same may be true for
analogous statutes authorizing civil penalties."    Id.    Beyond
the plethora of statutes, Palm portends to overrule "our cases
[that] have long supported the notion that, at least in concept,
criminal   penalties   for   violating  a   lawful   order    are
permissible."   Id., ¶258 n.24 (Hagedorn, J., dissenting).    The
Palm majority's rationale would thus require a different result
in an untold number of cases. Id.

                                        12
                                                                                    No.    2020AP1742.awb


       ¶72       It makes no sense to cling to Palm in the name of

stare decisis when it is unsound in principle and unworkable in

practice.             Such "precedent" destabilizes rather than advances

the rule of law.                We are therefore not required to adhere to

decisions that are objectively wrong.                                  See Progressive N. Ins.

Co.    v.    Romanshek,             2005     WI    67,       ¶45,        281     Wis. 2d 300,         697

N.W.2d 417;            Wenke     v.        Gehl    Co.,           2004     WI       103,     ¶21,     274

Wis. 2d 220, 682 N.W.2d 405.                      Accordingly, I would decide this

case     based         on     the        clear    statutory              text       of     Wis.     Stat.

§ 252.02(3), to which I turn next.

                                                   IV

       ¶73       Agencies have the authority to promulgate rules, but

they need not promulgate a rule to accomplish every task.                                             See

Wis. Stat. § 227.11(2)(a) ("Each agency may promulgate rules

interpreting            the     provisions             of        any     statute          enforced     or

administered by the agency, if the agency considers it necessary

to effectuate the purpose of the statute . . . .") (emphasis

added).
       ¶74       As    defined       by    statute,          a    "rule"       is    "a    regulation,

standard,        statement          of     policy,      or        general       order      of     general

application that has the force of law and that is issued by an

agency      to    implement,          interpret,            or    make    specific         legislation

enforced         or    administered          by    the           agency     or      to     govern     the

organization            or     procedure          of        the        agency."            Wis.     Stat.

§ 227.01(13).            When an agency acts within those powers that are

expressly conferred by statute, the agency simply "effectuates



                                                   13
                                                                            No.    2020AP1742.awb


the    will    of    the    legislature."                   Brown   Cnty.     v.    DHSS,       103

Wis. 2d 37, 43, 307 N.W.2d 247 (1981).

       ¶75     Thus,   if       a    statute           is    unambiguous,         i.e.    if     no

interpretation is necessary to effectuate the purpose of the

statute, then no rulemaking is required.                            See Schoolway Transp.

Co. v. Div. of Motor Vehicles, DOT, 72 Wis. 2d 223, 235-36, 240

N.W.2d 403 (1976); Lamar Cent. Outdoor, LLC v. Div. of Hearings

& Appeals, 2019 WI 109, ¶24, 389 Wis. 2d 486, 936 N.W.2d 573.

The duty of the agency is to "administer the statute according

to its plain terms."            Schoolway Transp. Co., 72 Wis. 2d at 236.

       ¶76     The lead opinion, however, does not engage with the

unambiguous language of Wis. Stat. § 252.02(3).                             It acknowledges

that "where a statute's mandate is not clear and unambiguous, an

agency    will      need   to       interpret      the       statute   in    order       to    take

action permitted by the statute," lead op., ¶25, but it does not

cite     the    converse:             that    where          a   statute     is     clear       and

unambiguous, no rulemaking is required.                             The logical starting

point is an analysis of the plain language of § 252.02(3) to
determine if there is ambiguity, but the lead opinion simply

doesn't do that analysis.

       ¶77     Wisconsin     Stat.         § 252.02(3)           provides     that       DHS    may

"forbid public gatherings in schools, churches, and other places

to control outbreaks and epidemics."                             As relevant here, the

plain    language      allows        DHS     to    forbid        "public     gatherings"         in

"other places" that are not schools or churches.                                      Emergency

Order 3 forbids "public gatherings" in "other places" that are
not schools or churches.                The plain language of the statute is

                                                  14
                                                                       No.    2020AP1742.awb


unambiguous.         By    issuing       Emergency      Order    3,     DHS     is    simply

executing the clear words of the statute.                          No interpretation

necessary.

      ¶78    The    lead     opinion       attempts         to   set     out        how   DHS

"interpreted" § 252.02(3) in Emergency Order 3, making Order 3 a

rule.       See lead op., ¶33.             In the lead opinion's view, DHS

"interpreted"       the    term    "public       gathering"      because       it    is   not

defined in the statute, and it "interpreted" "forbid" to mean

"'limit' numerically."            Id.     But how are these "interpretations"

any different from following the plain language of the statute?

Although     Emergency      Order    3    provides      a    definition        of    "public

gathering," that definition does not deviate from the common and

ordinary meaning of the term.               Similarly, "forbid" has a common

and   ordinary      meaning.         DHS    just       applied    those       common      and

ordinary meanings, no interpretation necessary.

      ¶79    Because no interpretation is necessary, no rulemaking

is necessary.        Accordingly, I determine that Emergency Order 3

is not a rule.            It is authorized by the plain language of
§ 252.02(3)        and    DHS     need     not    go     through       the     cumbersome

rulemaking process to do what the statute plainly allows.

      ¶80    For the foregoing reasons, I respectfully dissent.

      ¶81    I am authorized to state that Justice REBECCA FRANK

DALLET and Justice JILL J. KAROFSKY join this dissent.




                                            15
    No.   2020AP1742.awb




1